UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK


NICHOLAS J. LeCLAIR,

                                    Plaintiff,                   1:19-CV-0028
                                                                 (BKS/DJS)
              v.

SARAH RAYMOND, et al.,

                                    Defendants.


APPEARANCES:                                      OF COUNSEL:

NICHOLAS J. LeCLAIR
Plaintiff, pro se
P.O. Box 1426
Oil City, PA 16301

MURPHY BURNS LLP                                  STEPHEN M. GROUDINE, ESQ.
Attorneys for Defendants Raymond,
Breen, Lord, Hoerter, and Warren County
407 Albany Shaker Road
Loudonville, NY 12211


BRENDA K. SANNES
United States District Judge


                           MEMORANDUM-DECISION AND ORDER

I.     INTRODUCTION

       Plaintiff Nicholas LeClair ("Plaintiff") commenced this civil rights action on behalf of

himself and his minor children, hereinafter referred to as I.L. and S.L., by filing a pro se civil

rights complaint pursuant to 42 U.S.C. § 1983 ("Section 1983"), together with an application

to proceed in forma pauperis ("IFP"). Dkt. No. 1 ("Compl."); Dkt. No. 2 ("IFP Application").

Thereafter, plaintiff filed an amended complaint as of right wherein he asserted Section 1983
claims against Warren County and Warren County Department of Social Services ("DSS")

employees Tammy Breen, Terra Cahill, Danielle Colon, Whitney Hoerter, John Lord, and

Sarah Raymond, among others. Dkt. No. 4 ("Am. Compl.").

       By Report-Recommendation and Order entered on March 21, 2019 , the Honorable

Daniel J. Stewart recommended that the following claims be allowed to proceed in this

action: (1) Plaintiff's Fourteenth Amendment Substantive Due Process claim against

Defendants Raymond, Colon, Lord, Breen, Cahill, Hoerter and W arren County, for alleged

interference with his rights to custody of his children based upon the use of false, fraudulent,

or coerced evidence during a Warren County Family Court custody proceeding; and (2)

Plaintiff's Fourth Amendment claim against Defendant Raymond based on her alleged illegal

entry into Plaintiff's apartment in August, 2018. Dkt. No. 7. Magistrate Judge Stewart

recommended that the remaining claims asserted in the amended complaint be dismissed,

including all claims asserted on behalf of Plaintiff's two infant children. Id. By Memorandum-

Decision and Order entered on July 1, 2019, this Court adopted the Report-Recom mendation

and Order. Dkt. No. 12. Thereafter, Plaintiff filed a motion to amend his amended complaint,

and Defendants filed a cross-motion to dismiss the due process claims in the amended

complaint. Dkt. No. 36 ("First Motion to Amend"); Dkt. No. 47 ("Cross-Motion to Dismiss").1

       By Memorandum-Decision and Order entered on August 25, 2020, Plaintiff's

Fourteenth Amendment claims against Defendants Cahill and Colon were dismissed, and

Plaintiff was granted another opportunity to amend and serve a Second Amended Complaint

clarifying his Due Process claims against Defendants Raymond, Hoerter, Lord, Breen, and


      1
        The Cross-Motion to Dismiss also sought, in the alternative, dismissal of the proposed second
amended complaint in its entirety. See Dkt. No. 47.

                                                     2
Warren County. Dkt. No. 73. The Second Amended Complaint was filed on the docket on

August 27, 2020. See Dkt. No. 75 ("SAC").2

        Presently before the Court are the following: (1) Plaintiff's Motion for Partial Summary

Judgment (Dkt. No. 131);3 (2) Defendants' Motion for Summary Judgment (Dkt. No. 139); (3)

Plaintiff's motions to seal certain documents (Dkt. Nos. 136, 142, 149); (4) Plaintiff's motion

to unseal certain documents filed under seal by Defendants (Dkt. No. 156); (5) Defendants'

motion to seal and unseal certain documents (Dkt. No. 157); and (6) Plaintiff's appeals of two

orders entered by Magistrate Judge Stewart (Dkt. Nos. 77, 90, 162). 4

        For the reasons that follow, Plaintiff's Motion for Partial Summary Judgment is denied,

Defendants' Motion for Summary Judgment is granted in part and denied in part, Plaintiff's

appeals are denied, and the sealing motions are granted in part and denied in part.




        2
         A detailed recitation of the claims set forth in Plaintiff's Second Amended Complaint is contained in this
Court's Memorandum-Decision and Order entered on August 25, 2020, and will not be restated herein.
        3
           Although Plaintiff's notice of motion and affidavit in support of his motion for partial summary judgment
do not indicate the claims on which Plaintiff seeks summary judgment, Plaintiff's memorandum of law expressly
refers to the motion as seeking "partial summary judgment[,]" and addresses only the Fourteenth Amendment
claims. See Dkt. No. 131-1 at 10, 25-26.
        4
            Certain of the documents submitted with Defendants' Motion for Summary Judgment were submitted
under seal, prior to the entry of a sealing order. See Dkt. Nos. 139-3, 139-4, 139-5, 139-8, 139-9, 139-10, 139-
11, 139-12, 139-13, 139-14, 139-15, 139-16, 139-17, 139-18, and 139-19. On the same day that Defendants
filed their Motion for Summary Judgment, they filed a letter request to seal these documents, which included
affidavits and the memorandum of law in support of the Motion for Summary Judgment. See Dkt. No. 140. By
Order entered on January 7, 2021, this Court denied Defendants' request without prejudice to them filing a
revised motion to seal with a more limited sealing request. Dkt. No. 146. Thereafter, Defendants filed a
renewed sealing request, and attached to that request redacted versions of certain of the documents that were
initially submitted under seal as part of their Motion for Summary Judgment. See Dkt. Nos. 157, 157-2, 157-3,
157-4, 157-5, 157-6, 157-7, 157-8, and 157-9. Defendants did not, however, re-file the documents that were not
sealed as part of their Motion for Summary Judgment, or file slip sheets as placeholders for the documents that
they sought to remain entirely under seal. Thus, the Court has cited Dkt. No. 139 herein only insofar as the cited
document was not filed as an attachment to Dkt. No. 157. Otherwise, for the sake of transparency, the Court
has cited the attachments to Dkt. No. 157 when referring to documents filed with Defendants' Motion for
Summary Judgment.

                                                         3
II.      FACTUAL BACKGROUND5

         On January 12, 2018, Plaintiff and his wife, Emily Whipple, were arrested in New

Hampshire on charges of endangering the welfare of a child and cruelty to animals. Dkt. No.

139-7 at 2, 20. Plaintiff and his wife were taken into custody, and their children were placed

into protective custody. Id. at 9, 27; Dkt. No. 139-4, at 70; Dkt. No. 139-8 at 93-94. 6




         On January 16, 2018, Plaintiff and his wife were released from custody. Dkt. No. 139-

4, at 71. The next day, a preliminary hearing on the charges of Juvenile Abuse/Neglect was

held in the State of New Hampshire, Judicial Branch, 8th Circuit Court-Family Division-Keene

("8th Circuit Court-Family Division-Keene"). Dkt. No. 139-8, at 132-136. Following the

hearing, Plaintiff and his wife relocated to Warren County, New York, and moved in with

Emily Whipple's mother, Lacey Ferguson, and Ms. Ferguson's 19-year old son, Jacob. Dkt.

No. 139-8 at 21-22, 155-162; Dkt. No. 139-4 at 8-9. Plaintif f's children remained in foster

care in New Hampshire. Dkt. No. 139-4, at 77, 79; Compare Dkt. No. 157-7, ¶ 33 with Dkt.

No. 143, ¶ 33.

         On January 29, 2018, Plaintiff and his wife agreed to allow Lacey Ferguson to obtain



         5
          In light of the parties' competing motions for summary judgment with respect to Plaintiff's Fourteenth
Amendment claims, the court draws "all factual inferences . . . against the party whose motion is under
consideration." Tindall v. Poultney High Sch. Dist., 414 F.3d 281, 284 (2d Cir. 2005) (quotation marks omitted).
         6
             As noted, Plaintiff's children are referred to in this Memorandum-Decision and Order as "I.L." and
"S.L."

                                                          4
temporary custody of their children. Dkt. No. 139-8, at 165-172, 182. On January 31, 2018,

the Honorable Edward J. Burke of the 8th Circuit Court-Family Division-Keene transferred the

LeClair/Whipple case to Warren County, New York. Id., at 163.




      On February 14, 2018, I.L. and S.L. were released from foster care. Compare Dkt.

No. 157-7, ¶ 33 with Dkt. No. 143, ¶ 33. Plaintiff's children were transported to Lacey

Ferguson's home in Warren County, where Plaintiff and his wife also lived. Compare Dkt.

No. 157-7, ¶¶ 33-34 with Dkt. No. 143, ¶¶ 33-34.

      On February 16, 2018, Warren County Family Court Judge Ted Wilson ordered that

Warren County DSS undertake an investigation into the maltreatment allegations that

originated in New Hampshire



                                                                                          Judge

Wilson ordered that a report from DSS be submitted to the Court by February 26, 2018,

which was the date of the next scheduled appearance. Id. Judge Wilson further ordered

Warren County DSS to file any reports prepared with regard to its investigation, as well as

any preventive services provided to the family. Id.



                                               5
       Following the initial Court appearance, Defendant Raymond was assigned to the

investigation ordered by Judge Wilson. Dkt. No. 157-4, ¶¶ 3, 7. In the afternoon of February

16, 2016, Defendant Raymond visited Lacey Ferguson's residence. Dkt. No. 139-8, at 21-

23. At the time, Plaintiff, his children, his wife, and Jacob Ferguson resided with Lacey

Ferguson. Compare Dkt. No. 157-7, ¶ 39 with Dkt. No. 143, ¶ 39. Lacey Ferguson grew up

in the same area as Defendant Raymond, and the two knew each other. Dkt. No. 139-8, at

21; Dkt. No. 157-6, ¶ 11.

       On February 20, 2018, Defendant Raymond spoke with Lacey Ferguson on the

telephone, and had a meeting with her supervisor, Caseworker Neel, regarding the case, and

on February 21, 2018, she conducted interviews with Plaintiff, his wife, Lacey Ferguson, and

Jacob Ferguson. Dkt. No. 139-8, at 21-28. Based on Def endant Raymond's interactions

with Lacey Ferguson, Jacob Ferguson, Plaintiff, his wife, and their children, she prepared a

seven-day assessment, which was reviewed and approved by her supervisor, Caseworker

Neel, on February 23, 2018. Dkt. No. 75-1 at 1-6. The seven-day assessment found that

"[i]nterventions are necessary[.]" Id.

       On February 26, 2018, Judge Wilson granted Lacey Ferguson temporary custody of

Plaintiff's children, I.L. and S.L., as set forth in an initial Temporary Order of Custody, which

also granted Plaintiff and his wife supervised parenting time on dates and times agreed to by

Lacey Ferguson. Compare Dkt. No. 157-7, ¶ 36 with Dkt. No. 143, ¶ 36; Dkt. No. 139-4, at

267-68; Dkt. No. 139-4, at 267-68. The Temporary Order of Custody indicates that Plaintiff

and his wife stipulated to the custody arrangement. Dkt. No. 139-4, at 267-68. According to

the order, the court also "searched . . . Family Court's child protective records," and "relied



                                                6
upon such results in making this order." Id.7

        On February 27, 2018, Senior Caseworker Neel called Warren County Family Court

for an update on the custody proceedings. Compare Dkt. No. 157-7, ¶ 44 with Dkt. No. 143,

¶ 44. Thereafter, Defendant Raymond continued to speak with Lacey Ferguson, Plaintiff,

and his wife as part of her investigation, and also consulted other W arren County DSS

employees, including two of her supervisors, Defendants Lord and Breen. Dkt. No. 139-8, at

29-56; Dkt. No. 157-3, ¶¶ 1, 11-13; Dkt. No. 157-4, ¶¶ 1, 12-13.

        On March 14, 2018, Plaintiff and his wife attended another Family Court proceeding.

Dkt. No. 164-1; Dkt. No. 152, ¶ 1. W hile standing in the waiting room next to the conference

room, Plaintiff's wife states that she heard Judge Wilson's law clerk address the attorneys for

Plaintiff, his wife, and their children, and advise that the Court has "reviewed many

allegations of mental health," including accusations of a mental health diagnosis, which

Judge Wilson found "concerning." Dkt. No. 152, ¶¶ 2-4.

        Thereafter, Plaintiff and his wife entered the courtroom and Judge Wilson began the

proceeding by noting that he has received "some CPS disclosure from Essex County, New

York, and DSS in New Hampshire." Dkt. No. 164-1 at 2. The attorney for I.L. and S.L. then

acknowledged reviewing documents from New Hampshire officials, which she stated made

her "wary of the mental of the parents." Id. at 3. This attorney, as well as the attorney for

Plaintiff's wife, also indicated to the court that W arren County records had not yet been made

available. Id.



        7
           Defendants deny providing the Family Court with Defendant Raymond's seven-day assessment or any
other documentation prior to the proceeding. Dkt. No. 157-3, ¶ 7; Dkt. No. 157-4, ¶¶ 5-7, 9; Dkt. No. 157-6, ¶¶
18-21, 24.

                                                      7
       After further discussion, Judge Wilson stated that the Warren County investigation

remained ongoing, but that he had "seen some of the CPS disclosure that's filed already."

Dkt. No. 164-1 at 5. Judge Wilson then stated that he shares the same concerns as the

children's attorney based on the documents he had reviewed, and asked whether either of

the parents had received mental health treatment in the past. Id. at 6. After Judge Wilson

was informed that they had not, Plaintiff and his wife agreed to undergo psychological

evaluations. Id. at 9. The proceeding concluded with Plaintiff's wife's attorney asking for

access to the documents reviewed by the Family Court and the children's attorney, which

Judge Wilson denied at that time. Id. at 14-15.

       On March 15, 2018, Defendant Lord emailed a representative from Warren County

Family Court to advise that DSS was still investigating the case involving Plaintiff and his

family. Dkt. No. 139-12 at 1. On April 2, 2018, Def endant Lord emailed another Warren

County Family Court representative to advise that the investigation remained open. Id. at 2.

       That same day, Plaintiff, his wife, and Lacey Ferguson attended another Family Court

proceeding. Dkt. No. 164-2. Judge Wilson began this proceeding by noting that the results

of the 1034 investigation from Warren County DSS officials had not yet come in, and stating

that he had reviewed "a home study CPS disclosed from Essex County, New York, and from

Cheshire County in New Hampshire." Id. at 2. Thereafter, Judge Wilson discussed Plaintiff

and his wife moving out of Lacey Ferguson's residence, which was Plaintiff and his wife's

preference according to their attorneys and Plaintiff. See Dkt. No. 164-2 at 8-10, 12.

       Between April 2 and 4, 2018, Plaintiff and his wife underwent psychological

evaluations performed by Psychologist, Dr. Merrigan. Dkt. No. 127 at 47-49.



                                               8
       On April 13, 2018, Defendant Lord sent an email (hereinafter, the "Lord Email") to a

representative from the Warren County Family Court regarding the DSS investigation, and

expressed "concerns" about the situation, as well as an opinion that it would be difficult for

the needs of Plaintiff's children to be met as long as Plaintiff and his wife continued living in

Lacey Ferguson's home. Dkt. No. 139-12 at 4.

       On or about April 15, 2018, Dr. Merrigan sent the Warren County Family Court a

Psychological Report based on his evaluations of Plaintiff and his wife. Compare Dkt. No.

157-7, ¶ 50 with Dkt. No. 143, ¶ 50; Dkt. No. 139-4 at 166-68; Dkt. No. 127 at 47-49. On

April 16, 2018, another Family Court proceeding was held regarding the custody of Plaintiff's

children. Compare Dkt. No. 157-7, ¶ 49 with Dkt. No. 143, ¶ 49; Dkt. No. 139-4 at 269-70.

According to Plaintiff and his wife, during the proceeding, Judge Wilson ordered that they

move out of Lacey Ferguson's residence without their children. Dkt. No. 139-4 at 169; Dkt.

No. 139-5 at 43; see also Dkt. No. 139-8 at 57-58. At the conclusion of the proceeding,

Judge Wilson also ruled that the parties, i.e., Plaintiff and his wife on the one hand and

Lacey Ferguson on the other, would have joint legal custody of I.L. and S.L., and Plaintiff and

his wife could have unsupervised visits with their children outside of Lacey Ferguson's

residence, but Lacey Ferguson would continue to have primary physical custody, and the

children could not stay overnight with their parents. Dkt. No. 139-4 at 269-70. Judge

Wilson's rulings were memorialized in a Second Temporary Order of Custody entered on

May 7, 2018, which expressly states that the Family Court "relied" on "Family Court's child

protective records" in making the order. Id.

       On April 18, 2018, Lacey Ferguson brought Plaintiff, his wife, and their two children to



                                                 9
the residence of Phyllis Jacobs, Emily Whipple's grandmother, where the family lived

together until May 4, 2018. Dkt. No. 139-4, at 144-145; Compare Dkt. No. 157-7, ¶ 61 with

Dkt. No. 143, ¶ 61.

       On April 26, 2018, Defendant Hoerter was assigned to the LeClair family to

"encourage and facilitate the use of DSS' preventive services[.]" Dkt. No. 157-5, ¶ 2. That

same day, Defendant Hoerter and her supervisor, Sarah Lord, met with Plaintiff's wife and

Lacey Ferguson at Lacey Ferguson's residence to discuss preventive services. Id., ¶¶ 2, 7;

Dkt. No. 139-11, at 86-98, 236-37. Following the meeting, Defendant Hoerter completed a

Family Assessment and Service Plan, which was provided to Plaintiff's wife. Dkt. No. 139-11

at 86-99.

       On April 27, 2018, Defendant Raymond sent a nine (9) page Child Protective Services

("CPS") investigation summary (hereinafter, the "Raymond Report") to the Warren County

Family Court. Compare Dkt. No. 157-7, ¶ 56 with Dkt. No. 143, ¶ 56; Dkt. No. 139-8 at 12-

20. The Raymond Report found, based on Defendant Raymond's observations, as well as

information obtained through interviews, collateral sources, and records from the New

Hampshire Division for Children, Youth and Families, that the allegations against Plaintiff and

his wife

              which originated in New Hampshire, were all substantiated. Compare Dkt. No.

157-7, ¶ 103 with Dkt. No. 143, ¶ 103; see also Dkt. No. 139-12, at 8.




                                              10
                                                                         Dkt. No. 138-11 at

13-15.

         Prior to submitting the report, Defendant Raymond discussed her decision to

                                              11
substantiate the allegations of maltreatment with Defendants Lord and Breen, who both

agreed with this conclusion based on the documents provided by New Hampshire officials

and Defendant Raymond's stated observations during her investigation. Dkt. No. 157-4, ¶¶

12-13; Dkt. No. 157-3, ¶¶ 12-13. According to Plaintiff, the Raymond Report contains

numerous false statements, including statements refuted by exculpatory evidence that

Defendant Raymond never requested from Plaintiff or his wife. Dkt. No. 139-4 at 90-92; Dkt.

No. 131-2, ¶¶ 11-17, 23.

       On May 2, 2018, the Court-appointed attorney for I.L. and S.L. filed an Order to Show

Cause with the Family Court to have Plaintiff's children returned to Lacey Ferguson, which

Judge Wilson granted. See Dkt. No. 75-1 at 8-9. According to Plaintiff, the Order to Show

Cause was filed based on the attorney's review of "false DSS Preventive Service reports"

regarding the safety and well-being of the children. Dkt. No. 131-2, ¶ 29; see also Dkt. No.

139-4 at 145-46. On May 4, 2018, Plaintiff's children were returned to Lacey Ferguson's

home, where they remained leading up to the next Family Court appearance on May 8, 2018.

Dkt. No. 139-4, at 145-149.

       During the Family Court appearance on May 8, 2018, Judge Wilson ruled that Lacey

Ferguson would continue to have primary physical custody of I.L. and S.L., and Plaintiff and

his wife would be allowed unsupervised visits during identified time periods, which was

memorialized in a Third Temporary Order of Custody entered on May 14, 2018. Dkt. No.

139-4 at 271. The Third Temporary Order of Custody expressly states that the Family Court

"relied" on "Family Court's child protective records" in making the order. Id.

       On May 29, 2018, Defendant Hoerter and her supervisor, Tracy Terry, met with

Plaintiff's wife at Phyllis Jacobs' residence, where she and Plaintiff were residing. Dkt. No.

                                               12
139-11 at 249-51; Dkt. No. 127 at 59-61. During the meeting, Defendant Hoerter and Terry

discussed, among other things, the goals outlined in the Family Assessment and Service

Plan. Dkt. No. 139-11 at 249-51; Dkt. No. 127 at 59-61.

       On June 11, 2018, the parties attended another Fam ily Court proceeding. Dkt. No.

139-4 at 272-73. At the proceeding, Judge Wilson modified the times for Plaintiff and his

wife's unsupervised visits with their children, but maintained the duration of the allowed

weekly visitations, which was memorialized in a Fourth Temporary Order of Custody entered

on July 12, 2018. Compare Dkt. No. 157-7, ¶ 67 with Dkt. No. 143, ¶ 67; Dkt. No. 139-4 at

272-73.

       Following the Court proceeding, Defendant Hoerter and Tracy Terry met with Plaintiff

and his wife to provide them with a preventive application for services. Dkt. No. 139-11 at

253. Four days later, Defendant Hoerter updated the Family Assessment and Service Plan

to note, among other things, that (1) I.L. and S.L. attended well visits at Warrensburg Health

Center and were seen by a pediatrician who stated that each appeared "physically healthy,"

(2) Plaintiff and his wife completed the paperwork for Preventive Services, (3) Plaintiff was

working full time, (4) Plaintiff and his wife signed a lease for their own apartment, and (5) the

psychological evaluation performed on Plaintiff did not recommend mental health treatment.

Dkt. No. 139-11 at 102-116; Dkt. No. 75-1 at 18-21.

       Between June 25 and July 9, 2018, while I.L. and S.L. were in Lacey Ferguson's

exclusive care, Plaintiff claims they suffered injuries and reported being physically hurt by

their grandmother and uncle. Dkt. No. 139-4 at 37-42, 87, 105, 119-20. Plaintif f further

states that on June 25, June 27, July 6, and July 9, 2018, reports of child abuse were made

to DSS officials, including Defendants Raymond and Hoerter, but these reports were never

                                               13
thoroughly investigated, and instead covered up. Id. at 119-20; Dkt. No. 131-2 at ¶¶ 33, 38-

43.

      On July 18, 2018, the parties attended another Fam ily Court proceeding. Dkt. No.

139-11 at 167-68. At the proceeding, Judge Wilson awarded Plaintiff and his wife joint legal

and physical custody of their children, and awarded Lacey Ferguson visitation on a two-week

schedule, wherein she would have them for a four hour period on Wednesday of the first

week and for a nineteen-hour period from Wednesday to Thursday on the second week. Id.

The custody and visitation schedule was memorialized in a Fifth Temporary Order of Custody

executed on August 7, 2018. Id.

      On or about July 24, 2018, a representative from the Warren County Probation

Department conducted a home study of Plaintiff's residence, and interviewed Plaintiff and his

wife. Dkt. No. 139-4 at 161-64; Dkt. No. 127-1 at 36-38. Following the home study, a report

was prepared and sent to the W arren County Family Court. Dkt. No. 139-4 at 161-64; Dkt.

No. 127-1 at 36-38.

      According to Plaintiff and his wife, Defendant Raymond entered their residence

without permission on or about August 14, 2018. Dkt. No. 139-4 at 184-202; Dkt. No. 139-5

at 64-70. Defendant Raymond denies ever entering Plaintiff's residence uninvited. Dkt. No.

157-6, ¶ 32. On the date of the alleged unlawful entry, there was no ongoing CPS

investigation against Plaintiff. Compare Dkt. No. 157-7, ¶ 97 with Dkt. No. 143, ¶ 97.

      On August 22, 2018, Judge Wilson held a final court proceeding regarding Plaintiff's

custody of his children. Compare Dkt. No. 157-7, ¶ 69 with Dkt. No. 143, ¶ 69. During the

proceeding, the parties stipulated to a custody arrangement wherein Plaintiff and his wife

would have full legal and physical custody of their children, and Lacey Ferguson would be

                                              14
allowed visitation every other Sunday for six (6) hours, which was memorialized in a Final

Order of Custody and Visitation executed on October 9, 2018. Dkt. No. 139-4 at 274-75.

       According to Plaintiff, the aforementioned actions of Defendants Raymond, Hoerter,

Breen, and Lord occurred, at least in part, because W arren County has a "de facto policy of

abusing the family court process by fabricating [government] records against poor and

uneducated families to remove, withhold, and place young and desirable children" such as

I.L. and S.L. Dkt. No. 131-2, ¶ 16.

III.   MOTIONS FOR SUMMARY JUDGMENT

       A.     Relevant Legal Standard Regarding Summary Judgment

       Summary judgment may be granted only if the submissions of the parties taken

together "show that there is no genuine issue of material fact and that the moving party is

entitled to judgment as a matter of law." Fed. R. Civ. P. 56; see Anderson v. Liberty Lobby,

Inc., 477 U.S. 242, 251-52 (1986). The party moving for summary judgment bears the initial

burden of showing, through the production of admissible evidence, that no genuine issue of

material fact exists. Salahuddin v. Goord, 467 F.3d 263, 272-73 (2d Cir. 2006). A dispute of

fact is "genuine" if "the [record] evidence is such that a reasonable jury could return a verdict

for the nonmoving party." Anderson, 477 U.S. at 248.

       Only after the moving party has met this burden is the nonmoving party required to

produce evidence demonstrating that genuine issues of material fact exist. Salahuddin, 467

F.3d at 272-73. The nonmoving party must do more than "rest upon the mere allegations . . .

of the [plaintiff's] pleading" or "simply show that there is some metaphysical doubt as to the

material facts." Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 585-86



                                               15
(1986). "Conclusory allegations, conjecture and speculation . . . are insuf ficient to create a

genuine issue of fact." Kerzer v. Kingly Mfg., 156 F.3d 396, 400 (2d Cir. 1998).

       A party opposing summary judgment is required to submit admissible evidence. See

Spiegel v. Schulmann, 604 F.3d 72, 81 (2d Cir. 2010) ("It is well established that in

determining the appropriateness of a grant of summary judgment, [the court] . . . may rely

only on admissible evidence.") (citation and internal quotation marks omitted).

       In Jeffreys v. City of New York, 426 F.3d 549, 554 (2d Cir. 2005), the Second Circuit

reminded that on summary judgment motions "[t]he mere existence of a scintilla of evidence

in support of the plaintiff's position will be insufficient; there must be evidence on which the

jury could reasonably find for the plaintiff." "At the summary judgment stage, a nonmoving

party must offer some hard evidence showing that its version of the events is not wholly

fanciful." Id. (citation and internal quotation marks omitted). "To defeat summary judgment, .

. . nonmoving parties may not rely on conclusory allegations or unsubstantiated speculation."

Id. (citation and internal quotation marks omitted). "[T]o satisfy Rule 56(e), affidavits must be

based upon 'concrete particulars,' not conclusory allegations." Schwapp v. Town of Avon,

118 F.3d 106, 111 (2d Cir. 1997) (citation omitted). "Statements that are devoid of any

specifics, but replete with conclusions, are insufficient to defeat a properly supported motion

for summary judgment." Bickerstaff v. Vassar Coll., 196 F.3d 435, 452 (2d Cir. 1999).

       In determining whether a genuine issue of material fact exists, the court must resolve

all ambiguities and draw all reasonable inferences against the moving party. Major League

Baseball Props., Inc. v. Salvino, Inc., 542 F.3d 290, 309 (2d Cir. 2008). W here a party is

proceeding pro se, the court is obliged to "read [the pro se party’s] supporting papers



                                                16
liberally, and . . . interpret them to raise the strongest arguments that they suggest." Burgos

v. Hopkins, 14 F.3d 787, 790 (2d Cir. 1994). However, "a pro se party's 'bald assertion,'

unsupported by evidence, is not sufficient to overcome a motion for summary judgment."

Cole v. Artuz, No. 93-CV-5981, 1999 WL 983876 at *3 (S.D.N.Y. Oct. 28, 1999) (citing Carey

v. Crescenzi, 923 F.2d 18, 21 (2d Cir. 1991)).

       B.     Fourteenth Amendment Substantive Due Process Claims

       Plaintiff contends that he is entitled to summary judgment with respect to his due

process claims against Defendants Raymond and Hoerter because the evidence in the

record shows that (1) Defendant Raymond made false statements in her case notes and

report submitted to Warren County Family Court regarding I.L. and S.L.'s medical history,

and Plaintiff's mental health, (2) Defendant Hoerter implied that Plaintiff suffered from mental

health issues in her preventive records, and (3) both officials failed to accurately investigate

and record abuse allegations against Lacey Ferguson, which collectively resulted in, or

contributed to, Plaintiff's separation from his children for several months. See generally, Dkt.

No. 131-1. Plaintiff further argues that he is entitled to summary judgment with respect to his

due process claims against Defendants Breen, Lord, and W arren County because Defendant

Breen and Lord reviewed and approved the records created by Defendants Raymond and

Hoerter, in furtherance of the County's policy of acting with deliberate indifference to familial

rights. Id.

       On the other hand, Defendants contend that they are entitled to summary judgment

with respect to Plaintiff's due process claims because (1) the undisputed record shows that

the Warren County Family Court did not rely on any records created by Defendant Hoerter in



                                                 17
reaching its custody decisions, (2) the findings in the Raymond Report were based largely on

information from New Hampshire officials and collateral sources, and it did not influence the

Warren County Family Court proceeding, (3) Defendants Lord and Breen did not take actions

that violated Plaintiff's constitutional rights, (4) Defendants Raymond, Hoerter, Lord and

Breen are entitled to immunity under Social Service Law and federal law, and (5) there is no

evidence in the record that Plaintiff suffered a violation of his rights as a result of a Warren

County custom, policy, or practice. See Dkt. No. 157-2 at 7-16.

       "It is well settled that parents have 'a constitutionally protected liberty interest in the

care, custody and management of their children.'" McCaul v. Ardsley Union Free Sch. Dist.,

514 Fed. App'x 1, 3 (2d Cir. 2013) (quoting Southerland v. City of N.Y., 680 F.3d 127, 142

(2d Cir. 2011)). "Although parents enjoy a constitutionally protected interest in their family

integrity, this interest is counterbalanced by the 'compelling governmental interest in the

protection of minor children, particularly in circumstances where the protection is considered

necessary as against the parents themselves.'" Wilkinson ex rel. Wilkinson v. Russell, 182

F.3d 89, 104 (2d Cir. 1999) (quoting Manzano v. South Dakota Dep't of Social Servs., 60

F.3d 505, 510 (8th Cir. 1995)). The government's interest, "though compelling, is not so

compelling as to derogate a parent's constitutional rights completely. Case workers cannot

be free to substantiate a claim of abuse, for instance, by ignoring overwhelming exculpatory

information or by manufacturing false evidence." Id. "[S]hort of these obvious extremes . . .

[a]n investigation passes constitutional muster provided simply that case workers have a

'reasonable basis' for their findings of abuse." Id.; see also Cox v. Warwick Valley Cent. Sch.

Dist., 654 F.3d 267, 275 (2d Cir. 2011) ("Only the most egregious official conduct can be said



                                                 18
to be arbitrary in the constitutional sense and therefore unconstitutional." (quoting

Tenenbaum v. Williams, 193 F.3d 581, 600 (2d Cir. 1999))).

       "In applying a reasonableness standard in the abuse context, courts must be

especially sensitive to the pressurized circumstances routinely confronting case workers,

circumstances in which decisions between 'difficult alternatives' often need to be made on

the basis of limited or conflicting information." Russell, 182 F.3d at 105 (citation omitted).

"[A] mere failure to meet local or professional standards, without more, should not generally

be elevated to the status of constitutional violation." Id. at 106 (citation omitted). "As a result,

even a faulty investigation does not necessarily rise to the level of an unconstitutional

investigation." Id.; Kenific v. Oswego Cty., No. 5:07-CV-0213 (GTS), 2010 WL 2977267, at

*13 (N.D.N.Y. July 23, 2010) ("This conscious-shocking requirement constitutes one of the

elements necessary to state a claim for a violation of the Fourteenth Amendment under 42

U.S.C. § 1983. Among the other elements (which include the fact that the defendants were

acting under the color of state law and the fact that defendants' conduct caused an injury to

the plaintiff) is the requirement that, when they acted, defendants possessed a state of mind

more blameworthy than carelessness or negligence."); V.S. v. Muhammad, 595 F.3d 426,

431 (2d Cir. 2010) (concluding that even if the caseworker had been aware that the presiding

doctor had a "reputation" for over-diagnosing child abuse, it was not unreasonable for them

to rely on the doctor's diagnosis when her opinion was shared by other doctors).

       Furthermore, even when there is egregious conduct, "[w]here there is no actual loss of

custody, no substantive due process claim can lie." Cox, 654 F.3d at 276 (citations omitted).




                                                19
               1. Raymond

         As noted, Plaintiff contends that Defendant Raymond's investigative materials, as well

as the Raymond Report, are replete with false and misleading information, which, along with

the Lord Email, impacted his custodial relationship with his children. See generally, Dkt. No.

131-1.

                      (a) Investigative Materials

         Plaintiff speculates that Defendant Raymond's investigative notes were submitted to,

or accessible by, Warren County Family Court because (1) Judge Wilson's first order entered

on February 16, 2018, required Warren County DSS to submit a seven-day report to the

Family Court, (2) each of Judge Wilson's Temporary Orders of Custody included language

that the Family Court "relied" on "child protective records" in making the order, and (3) weeks

before the Raymond Report was submitted, Judge Wilson ordered that Plaintiff and his wife

undergo psychological evaluations based on his stated "concerns" regarding mental health

issues, which he based on CPS documents he had reviewed. See id. at 2-5; Dkt. No. 151 at

29-33; Dkt. No. 152, ¶¶ 1, 8-12; Dkt. No. 164-1. However, Defendants have provided sworn

statements that records created by Defendant Raymond other than the Raymond Report

were never submitted to, or accessible by, Warren County Family Court. See Dkt. No. 157-3,

¶¶ 6-9; Dkt. No. 157-4, ¶¶ 5-9; Dkt. No. 157-6, ¶¶ 18, 20-21, 24. In an ef fort to rebut these

sworn statements, Plaintiff has submitted an affidavit from his wife, Emily Whipple, as well as

two personal affidavits, and transcripts from two Family Court proceedings. Dkt. No. 151 at

29-33; Dkt. No. 152; Dkt. No. 164-1; Dkt. No. 164-2.

         Emily Whipple's affidavit states that Judge Wilson ordered psychological evaluations



                                               20
at a proceeding on March 14, 2018, based on "concerns" regarding mental health issues.

See generally, Dkt. No. 152. The transcript from this proceeding confirms that Judge Wilson

expressed "concerns" regarding the mental health of Plaintiff and his wife based on

documents he had reviewed.

       The affidavit, however, lacks any credible statement that the "concerns" expressed by

Judge Wilson were derived from information provided to him by Warren County DSS

officials, and the transcript of the proceeding makes clear that the documents reviewed by

the Family Court as of March 14, 2018, were documents provided from Essex County and

New Hampshire officials. See Dkt. No. 164-1 at 2-3, 14-15. Furthermore, the evidence in

the record shows that a representative from the Warren County Family Court spoke with

Karen Atkins, a Child Protective Services Supervisor for the New Hampshire Division for

Children, Youth and Families, about obtaining documentation from her agency on February

13, 2018, i.e., prior to the Family Court ordered investigation. Dkt. No. 139-8 at 100. 8 In

other words, even accepting the statements in the affidavit as true, Judge Wilson's concerns

about mental health issues at a proceeding that pre-dated the Raymond Report does not

establish that Warren County DSS officials are lying in their sworn statements indicating that

no Warren County DSS records other than the Raymond Report were provided to, or

accessible by, the Warren County Family Court.

        Separately, Plaintiff's affidavits detail his conversations with Donna Hammel, Deputy

Clerk of Warren County Family Court, and "a Child Abuse Prevention Specialist 1" named

"Racheal[,]" who each informed him that in response to a court-ordered investigation like the


       8
          It would also be unprecedented for documents filed in the New Hampshire Family Court proceeding to
not be sent to the Warren County Family Court as part of the jurisdictional transfer of the case.

                                                    21
one ordered by Judge Wilson on February 16, 2018, DSS would file the requested reports on

the dates the Judge ordered, or ask for more time to comply. See Dkt. No. 151 at 29, 31.

Plaintiff also states that Ms. Hammel advised him that if the Family Court ordered Preventive

Services to file information, that information would have been filed. Id. at 29-30.

       While the Court is sympathetic to the difficulties faced by pro se plaintiffs, particularly

with respect to obtaining discovery from non-party government officials, the aforementioned

statements from Ms. Hammel and "Racheal" are hearsay, and cannot be considered in

resolving the pending motions. See Fed. R. Civ. P. 56(c)(4); Sarno v. Douglas

Elliman–Gibbons & Ives, Inc., 183 F.3d 155, 160 (2d Cir. 1999) (plaintiff's assertion in

affidavit concerning what a third party told plaintiff insufficient to create issue of fact where

plaintiff did not submit sworn statement from the third party); Schweit v. City of New York,

No. 04-CV-5462, 2007 WL 1133440, at *7 (E.D.N.Y. Apr. 17, 2007) (plaintiff's assertions

concerning what other people told him were "inadmissible hearsay and may not be relied

upon to defeat summary judgment motions"). In any event, the evidence in the record shows

that Warren County DSS officials regularly communicated with the Family Court that their

investigation was ongoing after Judge Wilson's initial order, and before the Raymond Report

was submitted, which is consistent with the statements from Ms. Hammel and "Racheal" that

DSS officials either comply with court-ordered deadlines or ask for additional time. See Dkt.

No. 139-12 at 1-5. Thus, the affidavits of Ms. Hammel and "Racheal" are also insufficient to

create a genuine issue of material fact regarding whether or not documents other than the

Raymond Report were submitted by Warren County DSS officials to the Warren County

Family Court.



                                                22
       Since no reasonable factfinder could conclude from the record evidence before this

Court that any of Defendant Raymond's investigative materials, aside from the Raymond

Report, were viewed by Warren County Family Court, Defendants' motion for summary

judgment is granted and Plaintiff's motion for summary judgment is denied insofar as

Plaintiff's substantive due process claim against Defendant Raymond is based on any

records she created other than the Raymond Report. See Kenific, 2010 WL 2977267, at *13

(N.D.N.Y. July 23, 2010) (noting that to establish a constitutional violation, including a

Fourteenth Amendment due process violation, a plaintiff must establish "that defendants'

conduct caused an injury to the plaintiff").

                     (b) Lord Email

        The Lord Email noted that Plaintiff and his wife continue to interfere with Lacey

Ferguson's efforts to obtain services for I.L. and S.L., and that "difficulties" would continue as

long as they remained living at Lacey Ferguson's residence. Dkt. No. 139-12 at 4. Based on

the evidence in the record, the Court can only conclude that the statements in the Lord Email

originated from Defendant Raymond. See Dkt. No. 139-8 at 56; Dkt. No. 157-4, ¶¶ 12-13,

16; Dkt. No. 139-4 at 172.

       As an initial matter, none of the statements in the Lord Email relate to the abuse

allegations or Plaintiff's parenting abilities, and the statement in the Lord Email that

"difficulties" would continue as long as they remained living at Lacey Ferguson's residence

was an expression of opinion based on Defendant Raymond's professional judgment. Thus,

this communication is not the sort of conduct that ordinarily gives rise to a substantive due

process claim. See Russell, 182 F.3d at 104 (noting that short of the "extreme" conduct of



                                                23
"substantiat[ing] a claim of abuse . . . by ignoring overwhelming exculpatory information or by

manufacturing false evidence[,] . . . [a]n investigation passes constitutional muster provided

simply that case workers have a 'reasonable basis' for their findings of abuse").

       Furthermore, at the time the Lord Email was sent, Lacey Ferguson had physical

custody of I.L. and S.L. Thus, the opinion expressed regarding the needs of the children was

based on the nature of the custodial arrangement at that time. See Gorman v. Rensselaer

Cnty., 910 F.3d 40, 48 (2d Cir. 2018) (noting that to show a substantive due process

violation, a plaintiff must demonstrate "that state action was specifically intended to interfere

with the family relationship[,]" and holding that plaintiff's claim that defendant impaired the

relationship between him and his sister "was at best the indirect and incidental result of [the

defendant's] conduct."). In addition, no reasonable factfinder could conclude from the

evidence in the record that the statements and expressions of opinion in the Lord Email were

fabricated, or made based on a blatant disregard for the truth.

       In short, even assuming the Lord Email influenced Judge Wilson's decision to order

Plaintiff and his wife to move out of Lacey Ferguson's residence without their children, no

reasonable factfinder could conclude that the contents of the email violated Plaintiff's

substantive due process rights. Accordingly, Defendants' motion for summary judgment is

granted and Plaintiff's motion for summary judgment is denied insofar as Plaintiff's

substantive due process claim against Defendant Raymond is based on the Lord Email.

                     (c) Raymond Report

       Plaintiff identifies several statements in the Raymond Report that he believes were

false and/or materially misleading, which relate to his mental health, his children's medical

care, and Lacey Ferguson. For example, Plaintiff contends that the statements in the report

                                                24
sense, but not against government action that is incorrect or ill advised." (internal quotation

marks omitted)); Kia P. v. McIntyre, 2 F. Supp. 2d 281, 293 (E.D.N.Y. 1998) ("The

Constitution does not grant . . . an independent right [to an adequate child abuse

investigation]."), aff'd, 235 F.3d 749 (2d Cir. 2000) (dismissing substantive due process claim

where municipal agency placed a hold on a newborn's release from hospital because "the

results of the initial toxicology screen, taken together with [mother]'s history of substance

abuse, gave the [h]ospital and [agency] a reasonable basis to believe that [the child] was in

danger of abuse or neglect, and clearly justified their limited actions").

        Lastly, with respect to the statements in the Raymond Report regarding Defendant

Raymond's personal observations, such statements are limited, and not entirely adverse to

Plaintiff.




        Moreover, although the Raymond Report contains an expression of concern regarding

Plaintiff's mental health, this statement is based on both "observed behavior" and Plaintiff's

"refus[al] to admit any wrong doing" with respect to the events that resulted in his children's

placement in foster care. Dkt. No. 139-8 at 19-20. Plaintiff, of course, disagrees with

Defendant Raymond's belief that his denials about wrongdoing and statements about being

"targeted" by New Hampshire officials are grounds for expressing concern about his mental

health. However, no reasonable factfinder could conclude that it was outrageous or

conscience-shocking for Defendant Raymond to express concern in the report, or in

                                                27
supervisor that were relayed to the Family Court, particularly in light of the statements

provided by Plaintiff's stepmother and Lacey Ferguson to New Hampshire officials.

       In light of the foregoing, Plaintiff has failed to create a triable issue of fact on his

substantive due process claim against Defendant Raymond based on her investigation and

report. See, e.g., Cornejo v. Bell, 592 F.3d 121, 129 (2d Cir. 2010) ("[T]his Court has found

no constitutional violation where caseworkers allegedly committed 'sins of commission and

omission in what they told and failed to tell . . . the Family Court Judge.'") (quoting van Emrik

v. Chemung Cty. Dep't of Soc. Servs., 911 F.2d 863, 866 (2d Cir. 1990)); Kia P., 2 F. Supp.

2d at 293. At a minimum, Defendant Raymond is entitled to qualified immunity with respect

to Plaintiff's due process claim against her. See, e.g., Thomas v. Digglio, No. 15-CV-3236,

2016 WL 7378899, at *12 (E.D.N.Y. Dec. 20, 2016) (finding that defendant caseworkers who

removed children from their home were entitled to qualified immunity because "[a]t most,

plaintiff [was] arguing that the caseworkers should have done a more thorough investigation,

but that is a simple negligence claim, not the kind of willful or reckless indifference that

overcomes qualified immunity").

       Furthermore, even if a reasonable factfinder could conclude that Defendant

Raymond's investigation and report violated Plaintiff's due process rights, his claim against

Defendant Raymond is also subject to dismissal because no reasonable factfinder could

conclude from the evidence in the record that any of the statements in the Raymond Report

had any impact on Plaintiff's custodial rights. See Rahman v. Fisher, 607 F. Supp. 2d 580,

584 (S.D.N.Y. 2009) ("A defendant's conduct must be a proximate cause of the claimed

violation in order to find that the defendant deprived the plaintiff of his rights." (quoting



                                                 28
Martinez v. California, 444 U.S. 277, 285 (1980))).

       For starters, the evidence in the record shows that Plaintiff and his wife consented to

the First Temporary Order of Custody. See Dkt. No. 139-8 at 165-181; Dkt. No. 139-4 at

267-268.




Thereafter, and several weeks before the Raymond Report was submitted, Judge Wilson

asked Plaintiff and his wife to submit to psychological evaluations. See Dkt. No. 152; Dkt.

No. 127 at 47-49. Simply put, the evidence in the record shows that Judge Wilson had

concerns regarding potential mental health issues for Plaintiff and/or his wife before the

Raymond Report detailed its own concerns.

       The psychological evaluations were submitted to the Family Court on or about April

15, 2018, and according to Plaintiff, at the Family Court proceeding held on April 16, 2018,

Judge Wilson stated that he saw "no red flags" in the evaluations. Dkt. No. 139-4 at 168-

169; Dkt. No. 127 at 47-49. Nonetheless, according to Plaintiff, Judge Wilson ordered him

and his wife to move out of the Lacey Ferguson's residence without their children, and

prohibited them from having overnight visits with their children. Dkt. No. 139-4 at 169, 269-

270. As of this date, the only substantive communication between Warren County DSS

officials and the Family Court was the Lord Email, which did not raise concerns regarding

Plaintiff's mental health or the children's medical care.

       Eleven days after this proceeding, the Raymond Report was submitted to the Family

                                                29
Court. At the ensuing Family Court proceeding, Judge Wilson extended Plaintiff's access to

his children by allowing overnight visits for the first time, and eliminating the requirement in

his prior orders that Plaintiff's access to his children occur on dates and times agreed to by

Lacey Ferguson. Then, roughly two months later, and despite no record evidence of any

additional documents having been submitted to the Family Court that contradicted any of the

statements in the Raymond Report, Judge Wilson awarded Plaintiff and his wife primary

physical custody of their children.

       If the Raymond Report had negatively influenced Judge Wilson's thinking regarding

Plaintiff's custodial rights, Judge Wilson would not have expanded these rights at the first

hearing after the report was submitted, and then awarded Plaintiff and his wife primary

physical custody roughly two months later, without any new information contradicting any of

the alleged false or misleading statements in the report. In other words, no reasonable

factfinder could conclude from the evidence in the record that Defendant Raymond's conduct

caused the claimed violation.

       Based on the foregoing, Defendants' motion for summary judgment with respect to

Plaintiff's Fourteenth Amendment claim against Defendant Raymond is granted, Plaintiff's

competing motion for summary judgment with respect to this claim is denied, and the claim is

dismissed.

              2. Hoerter

       Defendants have provided sworn statements showing that none of the records created

by Defendant Hoerter were ever provided to, or accessible by, the Warren County Family

Court. Dkt. No. 157-5, ¶¶ 4, 13; Dkt. No. 157-4, ¶¶ 5-6, 10. In response, Plaintif f simply

speculates that preventive records must have been reviewed by the Family Court Judge

                                                30
because the documents were ordered to be filed with the court, are mentioned in court

orders, and are not "confidential" under Social Security Law § 422. Dkt. No. 151 at 21-22.

       Aside from Plaintiff's vague and self-serving statement in his opposition memorandum

of law, there is no evidence in the record that the Family Court Judge ordered preventive

records to be submitted to the court. Moreover, the Family Court's custody orders state only

that the Family Court "searched the statewide registry for orders of protection, the sex

offender registry and Family Court's child protective records" and "relied on" the results of its

search in making its order. See, e.g., Dkt. No. 139-4 at 269-74.

       Setting aside the undefined nature of the term "child protective records," Judge

Wilson's orders further state that all records relied upon have "been disclosed to the

parties[.]" See, e.g., Dkt. No. 139-4 at 269-74. Prior to June 18, 2018, Plaintiff was

represented by counsel in the Family Court proceeding. See Dkt. No. 131-2 at ¶ 37. Yet

Plaintiff has failed to offer any evidence showing that he or his attorney were notified that

Judge Wilson considered preventive case records in rendering any of his decisions. Thus,

there is no evidence in the record from which a reasonable factfinder could conclude that any

document created by Defendant Hoerter was reviewed by Judge Wilson.

       Furthermore, even if the Court were to assume that the Family Court reviewed

preventive records created by Defendant Hoerter, the evidence in the record makes clear

that Defendant Hoerter never made any decisions or recommendations regarding allegations

of maltreatment, abuse, or neglect. See Dkt. No. 157-5, ¶ 5; Dkt. No. 139-12. It is also clear

from the record that at the time Defendant Hoerter first met Plaintiff and his wife, they had

already been ordered to move out of Lacey Ferguson's house without their children.

Moreover, it is undisputed that (1) the Family Assessment and Service Plan created on or

                                               31
about April 26, 2018, was updated on June 15, 2018, and (2) at the nex t Family Court

proceeding after June 15, 2018, Judge Wilson awarded Plaintiff and his wife joint legal and

physical custody of their children for the first time. In light of these facts, no reasonable

factfinder could conclude that Defendant Hoerter's preventive records had a negative effect

on Plaintiff's custody dispute (assuming, again, that such records were reviewed by the Court

in the first instance).12

        Accordingly, Defendants' motion for summary judgment with respect to Plaintiff's

Fourteenth Amendment claim against Defendant Hoerter is granted, Plaintiff's competing

motion for summary judgment with respect to this claim is denied, and the claim is dismissed.

                3. Lord and Breen

        Plaintiff's substantive due process claim against Defendants Lord and Breen is based

on them approving findings, recommendations, and records created by Defendants

Raymond and Hoerter. See SAC, ¶¶ 29, 31, 49, 74; August 2020 Order at 23-24; Dkt. No.

131-1 at 7, 15.

        "In order to establish a defendant's individual liability in a suit brought under § 1983, a

plaintiff must show, inter alia, the defendant's personal involvement in the alleged

constitutional deprivation." Grullon v. City of New Haven, 720 F.3d 133, 138 (2d Cir. 2013).

Traditionally, the Second Circuit held that personal involvement of supervisory officials like

Defendants Lord and Breen could be shown in several ways. In addition to (1) direct


        12
          Insofar as Plaintiff contends that Defendant Hoerter failed to record certain claims of abuse against
Lacey Ferguson in her preventive notes, the Court has already ruled that an alleged failure of any of the
Defendants to intervene and stop alleged abuse of I.L. or S.L. following their placement with their maternal
grandmother, which is said to have led to further abuse of the child, is not a violation of the due process clause
because the person allegedly causing the injury was a private citizen, and not a state actor. See March 2019
Report-Recommendation and Order at 18-19 (citing DeShaney v. Winnebago Cty. Dep't of Soc. Servs., 489 U.S.
189 (1989)); July 2019 Order (adopting March 2019 Report-Recommendation and Order in its entirety).

                                                       32
participation, a plaintiff could show that:

             (2) the defendant, after being informed of the violation through a
             report or appeal, failed to remedy the wrong, (3) the defendant
             created a policy or custom under which unconstitutional practices
             occurred, or allowed the continuance of such a policy or custom, (4)
             the defendant was grossly negligent in supervising subordinates who
             committed the wrongful acts, or (5) the defendant exhibited
             deliberate indifference to the [constitutional] rights . . . by failing to
             act on information indicating that unconstitutional acts were
             occurring

(the "Colon factors"). Colon v. Coughlin, 58 F.3d 865, 873 (2d Cir. 1995) (quoting Williams v.

Smith, 781 F.2d 319, 323-24 (2d Cir. 1986)).

       The Second Circuit, however, recently held that the Colon test was abrogated by the

Supreme Court's decision in Ashcroft v. Iqbal, 556 U.S. 662 (2009). See Tangreti v.

Bachmann, 983 F.3d 609, 618 (2d Cir. 2020). Specif ically, the Second Circuit held as

follows:

             [A]fter Iqbal, there is no special rule for supervisory liability. Instead, a
             plaintiff must plead and prove "that each Government-official
             defendant, through the official's own individual actions, has violated
             the Constitution." Iqbal, 556 U.S. at 676, 129 S. Ct. 1937. "The
             factors necessary to establish a [§ 1983] violation will vary with the
             constitutional provision at issue" because the elements of different
             constitutional violations vary. Id. The violation must be established
             against the supervisory official directly.

Tangreti, 983 F.3d at 618. Although Tangreti was decided in the context of an Eighth

Amendment deliberate indifference claim against a prison official, and therefore did not

specify the "factors necessary" to establish a substantive due process claim against a DSS

supervisory official, the Court need not address this issue because it is clear that Plaintif f

cannot establish a constitutional claim against Defendants Lord and Breen in light of the

dismissal of his due process claims against Defendants Raymond and Hoerter. See Blyden


                                                 33
v. Mancusi, 186 F.3d 252, 265 (2d Cir. 1999) ("[F]or a supervisor to be liable under [§] 1983,

there must have been an underlying constitutional deprivation.").

       The Court will add only that survival of Plaintiff's due process claim against either

Defendant Hoerter or Defendant Raymond would not trigger a different result. That is

because there is no evidence in the record showing that either Defendant Lord or Defendant

Breen approved the inclusion or omission of any information in any document created by

Defendant Hoerter or Defendant Raymond, despite knowing that such information was false,

incomplete, or ignored exculpatory evidence. See Provost v. City of Newburgh, 262 F.3d

146, 155 (2d Cir. 2001) (noting that "[d]irect participation" means "personal participation by

one who has knowledge of the facts that rendered the conduct illegal" (citation omitted));

McCullough v. Herron, 838 Fed. App'x 837, 845-46 (5th Cir. 2020) (affirming dismissal of

complaint against supervisory officials based on allegations that they "explicitly approved" of

a case worker's actions, but "failed to support the conclusory allegation and bare assertions

that [the supervisory officials] knew about or approved of any purportedly false statement in

[the case worker's] affidavit"); Chambers v. Santa Clara Cty., No. 05-CV-3308, 2007 WL

4191938, at *14 (N.D. Cal. Nov. 26, 2007) (concluding that supervisory officials could not be

held liable for alleged wrongdoing of investigating social workers based solely on the

supervisory officials being "responsible for the approval of the Social Worker's report . . . .

and . . . signed the Social Workers report" because there is no respondeat superior liability

under Section 1983), aff'd, No. 07-17240, 2011 WL 5188102 (9th Cir. Nov. 2, 2011);

Weisman v. Cty. of Los Angeles, No. 12-CV-10207, 2013 W L 12202618, at *6 (C.D. Cal.

June 11, 2013) (finding that in the absence of evidence showing that non-investigating



                                                34
officials were aware of alleged false statements by investigating case workers, it was

"eminently reasonable" for non-investigating officials to "rel[y] on their colleagues' reports and

assessments").13 In addition, there is no evidence in the record that either Defendant Hoerter

or Defendant Raymond had a history of mishandling investigations and/or making egregious

recommendations such that any failure to investigate findings or recommendations with

respect to Plaintiff and his family may be considered evidence of gross negligence or

deliberate indifference to Plaintiff's rights. See Raspardo v. Carlone, 770 F.3d 97, 116-117

(2d Cir. 2014) ("'[G]ross negligence' denotes a higher degree of culpability than mere

negligence. It is the kind of conduct where the defendant has reason to know of facts

creating a high degree of risk of . . . harm to another and deliberately acts or fails to act in

conscious disregard or indifference to that risk. . . . A supervisor is not grossly negligent . . .

where the plaintiff fails to demonstrate that the supervisor knew or should have known of a

problematic pattern of employee actions or where the supervisor took adequate remedial

steps immediately upon learning of the challenged conduct."); Meriwether v. Coughlin, 879

F.2d 1037, 1047-48 (2d Cir. 1989) ("supervisory liability may be imposed when an official has

actual or constructive notice of unconstitutional practices and demonstrates ‘gross

negligence' or 'deliberate indifference' by failing to act"); Samuels v. Fischer, 168 F. Supp. 3d

625, 638 (S.D.N.Y. 2016) (noting that to support a finding of personal involvement on the

basis of "the fourth Colon factor, i.e., that 'the defendant was grossly negligent in supervising

subordinates who committed the wrongful acts[,]' a "plaintiff must show that the defendant

knew or should have known that there was a high degree of risk that his subordinates would


        13
           It is undisputed that Defendant Breen and Defendant Lord never met Plaintiff, his wife, or their
children. Dkt. No. 139-4 at 172; Dkt. No. 157-3, ¶ 16; Dkt. No. 157-4, ¶ 16.

                                                        35
behave inappropriately, but either deliberately or recklessly disregarded that risk by failing to

take action that a reasonable supervisor would find necessary to prevent such a risk, and

that failure caused a constitutional injury to Plaintiff" (quoting Colon, 58 F.3d at 873)).

Moreover, Plaintiff has failed to introduce credible evidence establishing the existence of

custom, policy, or practice that Defendant Lord or Breen implemented or allowed, which

resulted in the alleged wrongdoing by Defendants Raymond and Hoerter. 14

       In short, in addition to Plaintiff's failure to establish an underlying constitutional

violation, he has failed to introduce evidence from which a reasonable factfinder could

conclude that Defendants Lord and Breen were personally involved in any of the alleged

wrongdoing. Furthermore, there is no evidence in the record that the conduct of Defendant

Lord or Defendant Breen was unreasonable.

       For all of these reasons, Defendants' motion for summary judgment with respect to

Plaintiff's Fourteenth Amendment claims against Defendants Lord and Breen is granted,

Plaintiff's competing motion for summary judgment with respect to these claims is denied,

and the claims are dismissed.

                 4. Warren County

       Plaintiff identifies several Warren County "policies" in his Second Amended Complaint

that he claims resulted in a deprivation of his substantive due process rights, including

"fabricating evidence against a parent in order to support a knowingly false referral for child

abuse," "withholding exculpatory evidence," and "assigning DSS agents to friends and family

members." SAC, ¶ 73(a)-(j). Plaintiff appears to claim that these policies exist in order to



       14
            A more detailed discussion of this issue is set forth below in Section III.B.4.

                                                          36
separate children from their families because custody transfers increase DSS funding. Id., ¶

77.

       It is well-established that a municipality may not be held liable under Section 1983 on

the basis of respondeat superior. Monell v. Dep't of Soc. Servs. of City of New York, 436

U.S. 658, 694-95 (1978). Rather, municipalities are responsible only for "their own illegal

acts." Pembaur v. Cincinnati, 475 U.S. 469, 479 (1986).

       "In order to sustain a Section 1983 claim for municipal liability, a plaintiff must show

that he suffered a constitutional violation, and that the violation resulted from an identified

municipal policy or custom." Jeanty v. City of Utica, No. 6:16-CV-0966 (BKS/TWD), 2021

WL 149051, at *32 (N.D.N.Y. Jan. 14, 2021) (citing Monell, 436 U.S. at 694-95). "A

municipal policy or custom may be established by any of the following: 1) a formal policy,

officially promulgated by the municipality . . . ; 2) action taken by the official responsible for

establishing policy with respect to a particular issue . . . ; 3) unlawful practices by subordinate

officials so permanent and widespread as to practically have the force of law . . . ; or 4) a

failure to train or supervise that amounts to 'deliberate indifference' to the rights of those with

whom the municipality's employees interact[.]" Jeanty, 2021 WL 149051, at *32 (citations

omitted).

       Because Plaintiff has failed to establish that any of the named Defendants violated his

due process rights, his claim against Warren County must be dismissed. See Segal v. City

of New York, 459 F.3d 207, 219-20 (2d Cir. 2006) (holding that district court need not reach

municipal liability claim where underlying constitutional claims were properly dismissed).

       The Court would add only that Plaintiff has presented no evidence that Warren County



                                                 37
(1) has a widespread policy or custom of allowing case workers to present intentionally

misleading information, or ignore exculpatory evidence, to substantiate abuse allegations, or

(2) systematically fails to train case workers on their roles and responsibilities relative to

investigating abuse allegations. Indeed, there is no evidence in the record from which a

reasonable factfinder could conclude that any Warren County DSS case worker was

previously found to have violated a civilian's constitutional rights in substantiating an abuse

allegation.15 Furthermore, a single incident of wrongdoing, without more, is insufficient to

establish the systemic and repeated failure necessary for a "policy or custom" under Monell.

See, e.g., Nguedi v. Caulfield, 813 Fed. App'x 1, 3 (2d Cir. 2020) ("[A] single case is

insufficient to establish the existence of" a policy or custom for purposes of a Monell claim

(citing Mitchell v. City of New York, 841 F.3d 72, 80 (2d Cir. 2016))); Sarus v. Rotundo, 831

F.2d 397, 402 (2d Cir. 1987) (finding that there no Monell claim existed where "the only

relevant evidence presented by appellees was the manner in which they themselves were"

treated). Thus, Plaintiff has also failed to establish that any of the alleged violations of his

substantive due process rights occurred as a result of a municipal custom or policy.

        For these reasons, Defendants' motion for summary judgment with respect to



        15
            Plaintiff has introduced evidence showing that in 2015, Warren County case workers approved a
thirteen year-old child living with a family friend who subsequently abused the child. See Dkt. No. 51 at 22-26. In
that case, DSS workers approved the arrangement after the maternal grandmother – who had primary custody
of the child after the father lost custody based on allegations that were later determined to be untrue – advised
case workers that she no longer wished to care for the child, and supported the child living with the abuser prior
to the abuse incident. Id. at 22-26. The DSS officials did not know at the time that the child's paternal
grandmother also had custodial rights. Id. While such evidence perhaps raises issues regarding the adequacy
of the investigation into the abuser of the child, in this case, Plaintiff and his wife initially consented to Lacey
Ferguson having primary physical custody of their children. In addition, Plaintiff's due process claims against
Defendants Raymond and Hoerter is based on actions and inaction that may have had an impact on future
custody proceedings. There is no evidence that the Family Court in the aforementioned 2015 case approved of
either the maternal grandmother or the child's abuser having custody of the child based on false or materially
misleading statements made by a case worker to substantiate abuse allegations.

                                                        38
Plaintiff's Fourteenth Amendment municipal liability claim against Warren County is granted,

Plaintiff's competing motion for summary judgment with respect to this claim is denied, and

the claim is dismissed.

       C.     Fourth Amendment Unlawful Entry Claim

       Defendants contend they are entitled to summary judgment with respect to Plaintiff's

unlawful entry claim against Defendants Raymond because (1) Defendant Raymond has

denied ever entering Plaintiff's residence without consent, and Plaintiff has failed to specify

when the purported entry occurred, which allows the Court to conclude that it did not happen,

(2) even if the entry occurred, it did not amount to an unlawful search based on "Supreme

Court precedent", and (3) at a minimum, Defendant Raymond is entitled to qualified

immunity. See Dkt. No. 157-2 at 17-19.

       With respect to Defendants' first argument, Plaintiff has introduced sufficient evidence

from which a rational factfinder could conclude that Defendant Raymond entered his

residence on a date in August, 2018, without permission. Specifically, Plaintiff's wife testified

that on a date in August, 2018, she greeted Defendant Raymond at the door of Plaintiff's

(and her) residence, agreed to allow Defendant Raymond to see I.L. and S.L., and then

pushed the door closed, though not latched, to retrieve the children, after which Defendant

Raymond opened the door and took a f ew steps into the home. Dkt. No. 139-5 at 64-70; see

also Dkt. No. 139-4 at 184-202; Dkt. No. 131-2, ¶ 46. T hus, for purposes of resolving

Defendants' Motion for Summary Judgment with respect to Plaintiff's Fourth Amendment

claim, the Court must assume that Defendant Raymond did in fact enter Plaintiff's residence

on a date in August, 2018, without permission from Plaintiff or his wife. The issue then



                                               39
becomes whether or not a reasonable factfinder could conclude that the purported entry

violated Plaintiff's Fourth Amendment rights.

       The Fourth Amendment protects "the people" from "unreasonable searches and

seizures," and also provides that "no Warrants shall issue, but upon probable cause,

supported by Oath or affirmation, and particularly describing . . . the persons or things to be

seized." U.S. Const. amend. IV. The Fourth Amendment governs entries and searches of

homes made by social workers. See Andrews v. Hickman Cnty., 700 F.3d 845, 859 (6th Cir.

2012) ("[A] social worker, like other state officers, is governed by the Fourth Amendment's

warrant requirement."); Gates v. Texas Dep't of Protective & Regulatory Servs., 537 F.3d

404, 420-24 (5th Cir. 2008) (holding Fourth Amendment governs social worker entry into

home to investigate possible child abuse and considering and rejecting special needs

exception in the same context); Roska v. Peterson, 328 F.3d 1230, 1242, 1249-50 (10th Cir.

2003) (holding that Fourth Amendment governs social worker warrantless entry and search

of a home to investigate child welfare concerns but noting that lesser Fourth Amendment

standard might apply to social workers in other contexts, and possible application of special

needs exception for warrantless inspections of the safety of a child's conditions when the

child is already in the children's services system); Wildauer v. Frederick Cnty., 993 F.2d 369,

372 (4th Cir. 1993) (engaging in Fourth Amendment reasonableness analysis, but noting that

lesser scrutiny applies to non-criminal "investigative home visits" by social workers); see also

Young v. Suffolk Cty., 922 F. Supp. 2d 368, 391 (E.D.N.Y. 2013) (recognizing that "social

workers . . . have explicitly been found to be subject to the Fourth Amendment's warrant

requirement" (citing Andrews, 700 F.3d at 859)); cf. Palmieri v. Lynch, 392 F.3d 73, 78-79



                                                40
(2d Cir. 2004) ("A warrantless inspection of a private dwelling by a municipal administrative

officer without the consent of the owner is generally unreasonable absent specifically

delineated circumstances." (citing Camara v. Mun. Ct. of S.F., 387 U.S. 523, 528-29, 539-40

(1967) (reversing an individual's conviction for refusing to allow a warrantless inspection of

his residence by municipal building inspectors because the inspection was a significant

intrusion and lacked "compelling urgency")). "This . . . mean[s] that social workers . . . have

to obtain consent, have sufficient grounds to believe that exigent circumstances exist, or

qualify under another recognized exception to the warrant requirement before engaging in

warrantless entries and searches of homes." Andrews, 700 F.3d at 859-60.

       Relying on Wyman v. James, 400 U.S. 309 (1971), Defendants argue that Defendant

Raymond's actions, even as described by Plaintiff, did not constitute a "search." Dkt. No.

157-2 at 17-18. In Wyman, the Supreme Court held that home visits by a social worker to

verify the resident's eligibility for benefits under New York's welfare program, which

conditioned aid on a home visit and prohibited forcible entry, were not searches. 400 U.S. at

317-318. The Court has little trouble concluding that the visit in Wyman, which was not

forced or compelled, and could be refused by the aid applicant, is factually distinguishable

from this case. Here, the purported search of Plaintiff's residence was not in any way related

the receipt of public funds or public assistance, and Plaintiff has introduced evidence

showing that his wife attempted to prevent Defendant Raymond from gaining access to the

interior of their residence immediately prior to the alleged entry. Accordingly, for purposes of

this Decision, the Court assumes that Defendant Raymond's actions constituted a "search" of

Plaintiff's residence.



                                               41
       Notwithstanding this assumption, the Second Circuit has held that a non-law

enforcement government officer such as Defendant Raymond may be excused from the

warrant requirement if "forcing [that official] to follow ordinary law-enforcement requirements

under the Fourth Amendment would impose intolerable burdens on the officer or the courts,

would prevent the officer from taking necessary action, or tend to render such action

ineffective[.]" Tenenbaum v. Williams, 193 F.3d 581, 603 (2d Cir. 1999). In that scenario,

"the government officer may be relieved of [the warrant and probable-cause requirements]

and subjected to less stringent reasonableness requirements instead." Id.; see also Griffin v.

Wisconsin, 483 U.S. 868, 873 (1987) ("A search unsupported by probable cause can be

constitutional . . . when special needs, beyond the normal need for law enforcement, make

the warrant and probable-cause requirement impracticable." (internal quotation marks

omitted)).

       Some courts have evaluated "reasonableness" under a "special needs" warrant

exception, which requires "weigh[ing] the governmental conduct–in light of the purported

special need and against the privacy interest advanced–by analyzing three principal factors:

(1) the nature of the privacy interest allegedly compromised by the challenged governmental

conduct, . . . ; (2) the character of the intrusion imposed by the challenged conduct . . . ; and

(3) the nature and immediacy of the state's concerns and the efficacy of the governmental

conduct in meeting them . . . ." Palmieri, 392 F.3d at 81 (quotations marks and citations

omitted). Other courts have also evaluated "reasonableness" with respect to searches

performed by non-law enforcement officials under the standard articulated in Wyman. See

Whalen v. McMullen, 907 F.3d 1139, 1151 (9th Cir. 2018); Wyman, 400 U.S. at 318-324



                                               42
(articulating the factors taken into account in determining the reasonableness of an

administrative search).

       Regardless of the appropriate standard for evaluating reasonableness in this case,

questions of fact remain regarding why Defendant Raymond was at Plaintiff's residence in

August, 2018, or felt compelled to force her way inside, as Plaintiff and his wife contend. For

example, Defendant Raymond states in her affidavit that "[t]he purpose of any home visit

[she] would have made to the LeClair residence in August 2018 would have been to assess

the welfare of the LeClair children after multiple reports of child abuse/neglect of the LeClair

children were made against a third-party." Dkt. No. 157-6, ¶ 35. However, the evidence in

the record shows that Plaintiff and his wife were the source of the abuse reports, and the last

such report appears to have occurred on July 9, 2018. Dkt. No. 131-2, ¶¶ 33, 43; Dkt. No.

157-3, ¶¶ 2-5; Dkt. No. 127-2, at 4, 74-75.

       In addition, Plaintiff has presented evidence showing that prior to August, 2018, (1) he

and his wife, as a matter of routine, brought their children outside when Defendant Raymond

showed up at their residence to assess the children's welfare, and (2) Plaintiff's wife advised

Defendant Raymond that she was not welcome inside their residence when Plaintiff was not

home. Dkt. No. 139-5 at 67-71. Moreover, it is undisputed that on the date of the alleged

unlawful entry, there was no ongoing CPS investigation against Plaintiff. Compare Dkt. No.

157-7, ¶ 97 with Dkt. No. 143, ¶ 97.

       In short, accepting Plaintiff's version of the facts as true at this stage of the

proceeding, a reasonable factfinder could conclude that (1) Defendant Raymond entered his

residence without permission on one occasion in August, 2018, (2) Defendant Raymond was

aware that she was not welcome to enter the residence to examine Plaintiff's children, and

                                                 43
would instead be able to examine them outside, (3) no exigent circumstances existed on the

day of the alleged unlawful entry, and (4) there were no special needs that excused the

warrantless entry. Thus, questions of fact remain regarding whether or not Defendant

Raymond violated Plaintiff's Fourth Amendment rights in August, 2018.

       Furthermore, although Defendants assert that Defendant Raymond should "at a

minimum . . . be afforded qualified immunity" with respect to this claim, see Dkt. No. 157-2 at

18, the evidence in the record is not sufficiently developed to support this conclusion.

       Qualified immunity shields government employees from liability under Section 1983 in

two circumstances: "(1) [when] their conduct did not violate clearly established rights of which

a reasonable person would have known, or (2) [when] it was objectively reasonable to

believe that their acts did not violate these clearly established rights." Cornejo, 592 F.3d at

128 (internal quotation marks and alterations omitted). "'Clearly established' means that, at

the time of the [official]'s conduct, the law was 'sufficiently clear' that every 'reasonable

official would understand that what he is doing' is unlawful." District of Columbia v. Wesby,

138 S. Ct. 577, 589 (2018) (quoting Ashcroft v. al–Kidd, 563 U.S. 731, 741 (2011)).

       "Warrantless searches of a home are presumptively unreasonable." United States v.

Simmons, 661 F.3d 151, 156 (2d Cir. 2011). Neither the Suprem e Court nor the Second

Circuit has expressly held that the Fourth Amendment prohibition on warrantless searches of

homes applies, without exception, to social workers seeking to perform child wellness

evaluations in response to abuse reports. However, "all agencies of government are

governed by the unreasonable searches and seizures provision of the Fourth Amendment,

[even though] there are some agencies outside the realm of criminal law enforcement where



                                                44
door closed during an unannounced visit. This is not a case where caseworkers "of

reasonable competence could disagree on the legality of" the conduct alleged by Plaintiff.

Tenenbaum, 193 F.3d at 605.

       Accordingly, Defendants' motion for summary judgment with respect to Plaintiff's

Fourth Amendment claim against Defendant Raymond is denied.

IV.    MAGISTRATE APPEALS

       A.     Relevant Legal Standard

       Non-dispositive motions decided by a magistrate judge may only be modified or set

aside by the district judge assigned to the case where "the magistrate judge's order [is] found

to be clearly erroneous or contrary to law." Fed. R. Civ. P. 72(a).

       Motions to compel are non-dispositive. See Boice v. M+W U.S., Inc., 130 F. Supp. 3d

677, 685 (N.D.N.Y. 2015) (Suddaby, C.J.) (stating that a motion to compel discovery is

non-dispositive in nature). "The Second Circuit has stated, albeit in dicta, that a m otion to

amend is a 'nondispositive' matter which can be determined by a magistrate judge, pursuant

to Fed. R. Civ. P. 72(a), subject to review under the 'clearly erroneous' standard set out

therein." Coral Crystal, LLC v. Fed. Ins. Co., No. 17-CV-1007, 2021 WL 84308, at *1 n.1

(S.D.N.Y. Jan. 11, 2021) (citing Fielding v. Tollaksen, 510 F.3d 175, 178 (2d Cir. 2007)).

"However, some courts in this Circuit have determined that 'a denial of leave to amend

premised on 'futility' is akin to the grant of a motion to dismiss . . . and should therefore be

deemed dispositive, requiring de novo review pursuant to Rule 72(b).'" Cordaro v. Dep't of

Def., No. 6:19-CV-6601, 2021 WL 363791, at *2 (W.D.N.Y. Feb. 3, 2021) (quoting Coral

Crystal, LLC, 2021 WL 84308, at *1 n.1 (collecting cases)).



                                                46
       "A finding is 'clearly erroneous' when although there is evidence to support it, the

reviewing court on the entire evidence is left with the definite and firm conviction that a

mistake has been committed." Concrete Pipe and Products of Cal., Inc. v. Constr. Laborers

Pension Trust for South. Cal., 508 U.S. 602, 622 (1993) (citing United States v. United States

Gypsum Co., 333 U.S. 364, 395 (1948)). An order is contrary to law "when it fails to apply or

misapplies relevant statutes, case law or rules of procedure." Tompkins v. R.J. Reynolds

Tobacco Co., 92 F. Supp. 2d 70, 74 (N.D.N.Y. 2000) (Scullin, J.) (citation and internal

quotations omitted).

       "This standard is highly deferential, as magistrate judges are afforded broad discretion

in resolving discovery disputes and reversal is appropriate only if their discretion is abused."

Best Payphones, Inc. v. Dobrin, 409 F. Supp. 3d 130, 134 (E.D.N.Y. 2018) (internal quotation

marks and citation omitted).

       B.     August 2020 Order and Related Appeal

       In July, 2020, Plaintiff filed a motion to compel wherein he sought more complete

answers to certain of his interrogatory requests, and the production of certain documents,

including (1) documents related to third party investigations involving Plaintiff's children, (2)

documents related to each of Defendant Raymond's unannounced visits to Plaintiff's

residence in June, July, August, September, and October, 2018, and (3) photographs of

Plaintiff's children. Dkt. No. 65 ("Motion to Compel"). Shortly thereafter, Plaintiff filed a

motion for leave to serve additional interrogatories. Dkt. No. 66 ("Motion to Serve Additional

Interrogatories"). Defendants opposed both motions. Dkt. Nos. 68, 69.

       On August 26, 2020, Judge Stewart held a teleconference with Plaintiff and counsel



                                                47
for the Defendants to address Plaintiff's pending motions and other outstanding discovery

issues. After hearing from both parties on the record, Judge Stewart granted Plaintiff's

Motion to Compel insofar as Plaintiff sought further responses to Interrogatory Nos. 3, 15, 16,

17, and 18. Dkt. No. 74 ("August 2020 Order"). Judge Stewart further required Defendants

to submit to the Court for an in camera review, the Social Services records for visits to

Plaintiff's residence for the 15 days before and after Defendant Raymond's alleged illegal

entry in August, 2018. Id. Judge Stewart otherwise denied Plaintiff's Motion to Compel,

including his request for documentary evidence related to investigations of his children that

were determined to be unfounded based on a finding that such evidence was not

"proportionately relevant to the claims that remain in the case." Id.

       With respect to Plaintiff's Motion to Serve Additional Interrogatories, Judge Stewart

directed Plaintiff to submit his proposed Interrogatories to the Court for review and

consideration. See August 2020 Order.

       Days after the aforementioned teleconference, Plaintiff filed an "Objection" to the

August 2020 Order insofar as it denied his request for documents regarding (1) third party

investigations involving his children that were determined to be unfounded, and (2) all of

Defendant Raymond's unannounced visits through September, 2018. Dkt. No. 77. In his

"Objection," Plaintiff argues that these documents are relevant to his remaining Section 1983

claims because they contain false statements and/or proof of a desire to interfere with, or

negatively influence, his and his wife's custodial rights. Id.

       Roughly one month later, Plaintiff filed a "Notice of Appeal" of the August 2020 Order.

Dkt. No. 90. By Text Order entered on October 5, 2020, this Court found that Plaintiff's

"Notice of Appeal" was duplicative of his "Objection," and set a deadline for Defendants to

                                                48
respond to the appeal. Dkt. No. 94. Thereafter, Defendants opposed Plaintiff's appeal. Dkt.

No. 96.18

        Plaintiff has filed an appeal of the August 2020 Order insofar as it denied his request

for documents regarding (1) third party investigations involving his children that were

determined to be unfounded, and (2) all of Defendant Raymond's unannounced visits

through September, 2018. Dkt. No. 77. Plaintiff argues that these documents are relevant to

his remaining Section 1983 claims because they contain false statements and/or proof of a

desire to interfere with, or negatively influence, the custodial rights of Plaintiff and his wife.

Id. Defendants have opposed Plaintiff's appeal. Dkt. No. 96.

        After carefully reviewing the papers herein, the Court finds that Magistrate Judge

Stewart did not abuse his discretion when deciding Plaintiff's Motion to Compel. As a result,

Magistrate Judge Stewart's rulings are accepted and adopted in their entirety for the reasons

stated therein. The Court will add only that the documents that Plaintiff seeks to access

through his appeal are in no way relevant to his Fourth Amendment claim against Defendant

Raymond, which is the only claim that has survived summary judgment. Thus, even

assuming that the documents Plaintiff sought in his Motion to Compel were relevant to his

Fourteenth Amendment claims, the dismissal of those claims renders his appeal moot.

        Accordingly, Plaintiff's appeal of the August 2020 Order is denied.

        C.      January 2021 Order and Related Appeal

        On December 16, 2020, Judge Stewart held a teleconference with Plaintiff and



        18
           On October 9, 2020, Judge Stewart held another teleconference with Plaintiff and Defendants'
counsel, and ruled, among other things, that Defendants provide Plaintiff with copies of the documents submitted
for in camera review in accordance with the August 2020 Order. Dkt. No. 95.

                                                      49
Defendants' counsel to address the merits of various outstanding issues related to discovery

disputes, discovery deadlines, alleged spoliation of evidence, and Plaintiff's proposed Third

Amended Complaint. Dkt. No. 147, Transcript.19

       On January 12, 2021, Judge Stewart issued a Memorandum-Decision and Order

wherein he addressed the discovery portion of the filings at issue as follows: (1) Plaintiff's

request to serve additional interrogatories (Dkt. No. 66) was denied as moot because Plaintiff

failed to submit proposed interrogatories to the Court for review in accordance with the

August 2020 Order, and discovery closed on November 30, 2020; (2) Defendants' request to

strike certain additional discovery demands served by Plaintiff on December 4, 2020 (Dkt.

No. 117) was granted; (3) Defendants' request to compel Plaintiff to respond to certain

supplemental document demands served on October 30, 2020 (Dkt. No. 117) was granted,

and Plaintiff was directed to respond to the demands within fourteen days; and (4) Plaintiff's

requests for a further extension of discovery, issuance of subpoenas to conduct further fact

gathering, and an order requiring Defendants to comply with Freedom of Information Law

("FOIL") requirements (Dkt. Nos. 115, 119, 129, and 134) were denied. Dkt. No. 148

("January 2021 Order") at 3-5.

       With respect to Plaintiff's request for sanctions based on counsel's purported

production of falsified or altered documents, as well as the abject failure to produce certain

documents (Dkt. Nos. 102, 107, and 111), Judge Stewart ruled that Plaintiff failed to

establish that (1) Defendants' failure to preserve photographs of Plaintiff's children, which

were not produced and no longer available, was in anyway intentional, vexatious, or done in



       19
            The filings at issue were Dkt. Nos. 66, 81, 97, 98, 100, 102, 103, 107, 108, 117, 129, and 134.

                                                        50
bad faith, (2) the documents of home visit records produced by Defendants were falsified,

and (3) the Social Services records produced by Defendants were sanctionable based on

allegedly containing false information. See January 2021 Order at 5-15. 20 As a result, Judge

Stewart denied Plaintiff's request for sanctions. Id. at 15.

        Judge Stewart also denied Plaintiff's request for leave to file a Third Amended

Complaint, which would have added his two children as additional Plaintiffs, and added ten

new Defendants and several additional claims to this action, including some claims that were

already considered and dismissed. See January 2021 Order at 16-21.

        Lastly, Judge Stewart granted Plaintiff's requests to seal certain documents (Dkt. Nos.

81, 100, 103, and 112), which were submitted by him in connection with various pending

motions. January 2021 Order at 22-23.

        Days later, Plaintiff filed an Interlocutory Appeal of the January 2021 Order. Dkt. No.

154. On February 10, 2021, Plaintiff then filed a Notice of Appeal to the District Court of the

January 2021 Order, apparently based on communication from the United States Court of

Appeals for the Second Circuit advising that his appeal of the January 2021 Order must first

be raised with the District Court. Dkt. No. 162. On March 10, 2021, Def endants filed a

response in opposition to Plaintiff's appeal of the January 2021 Order. Dkt. No. 168.

Thereafter, Plaintiff filed a letter brief in support of his appeal of the portion of the January

2021 Order that denied him leave to file a Third Amended Complaint, Dkt. No. 169, which

this Court accepted for filing. Dkt. No. 170.


        20
            Judge Stewart also expressed doubt as to whether the photographs of Plaintiff's children, taken as
part of a third party investigation, as well as the home visit records, were relevant to the pending lawsuit, and
declined to appoint a computer expert to review the "Connections system" containing the Social Services
records. Dkt. No. 148 at 7-11.

                                                        51
       Plaintiff states in his letter brief that he did not initially submit a memorandum with his

prior appeal notices because he "was under the impression he would be preparing a brief for

the 2nd Circuit." Dkt. No. 169. Plaintiff's letter brief then proceeds to raise arguments only

as to why Judge Stewart erred in denying leave for Plaintiff to file a Third Amended

Complaint. Id.

       As an initial matter, because Plaintiff's letter brief addresses only Judge Stewart's

denial of the motion for leave to file a Third Amended Complaint, Plaintiff's appeal is denied

insofar as it seeks to challenge any other aspect of the January 2021 Order. See, e.g.,

LoSacco v. City of Middletown, 71 F.3d 88, 92-93 (2d Cir. 1995) (holding that issues not

raised by pro se litigant in an appellate brief were abandoned, and explaining that, although

"appellate courts generally do not hold pro se litigants rigidly to the formal briefing standards .

. . [courts] need not manufacture claims of error for an appellant proceeding pro se,

especially when he has raised an issue below and elected not to pursue it on appeal").

       Furthermore, insofar as Plaintiff's appeal relates to the portion of the January 2021

Order that denied his motion for leave to file a Third Amended Complaint, the Court finds,

after carefully reviewing the relevant submissions, no error, under either a de novo review or

abuse of discretion standard. None of the claims in the proposed Third Amended Complaint

bear any relationship to Plaintiff's Fourth Amendment claim against Defendant Raymond,

which is now the sole remaining claim in this action. In addition, this Court previously

considered and rejected several of the claims set forth in the proposed Third Amended

Complaint, which are based on events long known to Plaintiff. For example, the proposed

Third Amended Complaint once again contains claims against Jessica Vinson, the

court-appointed attorney for Plaintiff's children, as well as Jeffrey Matte, who served as

                                                52
private legal counsel for Plaintiff's wife in the Warren County Family Court proceedings.

Neither individual is a state actor amenable to suit under Section 1983.

       For all of these reasons, Plaintiff's appeal of the January 2021 Order is denied.

V.     SEALING MOTIONS

       On June 3, 2020, during the discovery phase of this case, the parties entered a

Protective Order, which was endorsed by Magistrate Judge Stewart. Dkt. No. 60 ("Protective

Order"). The Protective Order allows either party to designate information contained in a

document, or provided during deposition testimony, as long as the designating party believes

in good faith, upon reasonable inquiry, that the information qualifies as such. Id. at 1-2. The

Protective Order further provides that information designated as "Confidential" may

nonetheless be publicly filed if ordered by the Court, or if a request to seal the document is

denied. Id. at 3-4.

       Plaintiff seeks to seal each of the exhibits to his Motion for Partial Summary

Judgment, see Dkt. Nos. 135, 136, 145, 149, as well as the records associated with his and

his wife's arrest in New Hampshire, which he claims include certain personal identifiers, see

Dkt. No. 142. Defendants oppose Plaintiff's request to seal the records associated with his

and his wife's arrest in New Hampshire. Dkt. No. 157.

       Defendants seek to seal certain exhibits to their motion – specifically, Exhibits C, D, G,

H, I, J, and K – as well as unredacted versions of their statement of material facts and

Exhibits B and L. Dkt. No. 157. Plaintiff does not oppose Defendants revised sealing




                                               53
request.21

        A.      Relevant Legal Standard

        Both the common law and the First Amendment protect the right of public access to

judicial documents. Lugosch v. Pyramid Co. of Onondaga, 435 F.3d 110, 121 (2d Cir. 2006)

("[A] strong presumption of access attaches [to judicial documents], under both the common

law and the First Amendment."); see also Joy v. North, 692 F.2d 880, 893 (2d Cir. 1982)

(explaining that judicial documents "should not remain under seal absent the most

compelling reasons"). "The notion that the public should have access to the proceedings

and documents of courts is integral to our system of government." United States v. Erie Cty.,

N.Y., 763 F.3d 235, 238-39 (2d Cir. 2014). "Indeed, the common law right of public access

to judicial documents is said to predate even the Constitution itself." Id. at 239. The

"Constitution, and specifically the First Amendment to the Constitution, also protects the

public's right to have access to judicial documents." Id.

        Under the common law analysis, once the court finds "that the documents are judicial

documents and that therefore a common law presumption of access attaches," it "must

determine the weight of that presumption":

              The weight to be given the presumption of access must be governed
              by the role of the material at issue in the exercise of Article III judicial
              power and the resultant value of such information to those monitoring
              the federal courts. Generally, the information will fall somewhere on a
              continuum from matters that directly affect an adjudication to matters


        21
           As noted, Defendants moved to seal the aforementioned documents, as well as affidavits and the
memorandum of law in support of their Motion for Summary Judgment under seal. See Dkt. No. 140. After the
Court denied this request without prejudice to Defendants filing a revised motion to seal with a more limited
sealing request, Plaintiff opposed Defendants' request to seal affidavits and memoranda of law related to the
summary judgment motions. Dkt. No. 156. Defendants then publicly filed the aforementioned affidavits and
memorandum of law, as well as redacted versions of their statement of material facts and certain exhibits. See
Dkt. No. 157.

                                                       54
            that come within a court's purview solely to insure their irrelevance.

Lugosch, 435 F.3d at 119 (quoting United States v. Amodeo, 71 F.3d 1044, 1049 (2d Cir.

1995)). Next, the court must balance any "countervailing factors" weighing against the

presumption of access. Id. at 120. "[T]he crux of the weight-of-the-presumption analysis"

requires "balancing the value of public disclosure and countervailing factors such as (i) the

danger of impairing law enforcement or judicial efficiency and (ii) the privacy interests of

those resisting disclosure." Bernstein v. Bernstein Litowitz Berger & Grossmann LLP, 814

F.3d 132, 143 (2d Cir. 2016) (internal quotation marks omitted). "[T]he privacy interests of

third parties [also] carry great weight in the balancing of interests." Dorsett v. Cty. of Nassau,

762 F. Supp. 2d 500, 521 (E.D.N.Y.), aff'd, 800 F. Supp. 2d 453 (E.D.N.Y. 2011), aff'd sub

nom. Newsday LLC v. Cty. of Nassau, 730 F.3d 156 (2d Cir. 2013).

       The Second Circuit has described the "First Amendment framework" for sealing a

judicial document as "more stringent." Lugosch, 435 F.3d at 124. Once the court concludes

that there is a qualified First Amendment right of access to the judicial documents at issue, it

may only seal the documents "if specific, on the record findings are made demonstrating the

closure is essential to preserve higher values and is narrowly tailored to serve that interest."

Id. (quoting In re New York Times Co., 828 F.2d 110, 116 (2d Cir. 1987)). Examples of

"higher values" may include law enforcement interests, the privacy of innocent third parties,

Amodeo, 71 F.3d at 1050, and trade secrets, Ferguson v. Ferrante, No. 13-CV-4468, 2015

WL 3404140, at *2 (S.D.N.Y. May 27, 2015). The party seeking to maintain the judicial

documents under seal bears the burden of showing that higher values overcome the

presumption of public access. DiRussa v. Dean Witter Reynolds Inc., 121 F.3d 818, 826 (2d



                                               55
Cir. 1997).

       B.     Analysis

       Each of the documents that the parties seek to seal, "by virtue of having been

submitted to the court as supporting material in connection with a motion for summary

judgment[,] are unquestionably judicial documents under the common law." Lugosch, 435

F.3d at 123. Further, the weight of the presumption of access "is of the highest: 'documents

used by parties moving for, or opposing, summary judgment should not remain under seal

absent the most compelling reasons.'" Id. (quoting Joy, 692 F.2d at 893). Thus, there is

both a common law presumption of access and a "qualified First Amendment right of access"

to the exhibits at issue. Id. at 123-24. As a result, the Court must consider whether

countervailing factors outweigh the presumption of access and whether sealing of this

information is "essential" to serve a "higher value." Id. at 120.

       With respect to the records associated with Plaintiff and his wife's arrests in New

Hampshire, according to Defendants' counsel, those documents are already a matter of

public record, having been provided to counsel pursuant to a Freedom of Information Law

request. See Dkt. No. 157. Accordingly, Plaintiff's motion to seal these documents is

denied. Furthermore, although Plaintiff contends that these documents contain certain

personal identifiers, it appears that Defendants have properly redacted such information in

their submissions. See Dkt. Nos. 139-6 and 139-7. Insofar as Plaintiff disagrees, he must

advise the Court within twenty (20) days of the date of this Decision and Order, and specify,

by docket and page number, where unredacted personal identifiers appear in the public

record. Unless and until Plaintiff makes such a submission, the arrest records as filed will



                                               56
remain part of the public docket.

       With respect to the remaining exhibits at issue, which the parties both agree should be

sealed in certain respects and redacted in other respects, the Court f inds, after careful

consideration, that with the exception of Exhibit K to Defendants' Motion for Summary

Judgment, and each of the Warren County Family Court Orders attached as exhibits to

Plaintiff's deposition transcript, the privacy interests of third parties, and in particular I.L. and

S.L., would be greatly jeopardized if the sealing and redaction requests were denied. The

Court further finds that sealing information in these submissions is essential to preserving the

aforementioned privacy interests, and in light of the manner in which private information is

detailed in the documents that the parties seek to seal, redacting them is not practical. Thus,

with the exception of Exhibit K to Defendants' Motion for Summary Judgment and each of the

Warren County Family Court Orders attached as exhibits to Plaintiff's deposition transcript,

sealing the documents that the parties seek to seal is "essential" to serve a "higher interest."

       With respect to Exhibit K, which is a series of emails exchanged between Defendant

Lord and a Warren County Family Court official, the Court finds that only the attachment to

one of those emails, which is the Raymond Report, warrants remaining filed under seal. The

substance of the email correspondence itself does not contain any discussions that

jeopardize law enforcement interests, or the privacy of innocent third parties. Moreover,

Plaintiff directly quoted the most substantive email in his Memorandum of Law in Opposition

to Defendants' Motion for Summary Judgment. See Dkt. No. 151 at 14-15. Thus, the Court

finds that redacting these emails, and specifically the email addresses, phone numbers, and

dates of birth contained therein, would be more appropriate than allowing the entire exhibit to

remain under seal.

                                                  57
          With respect to the Warren County Family Court Orders attached as exhibits to

Plaintiff's deposition transcript, the Court finds that, with the exception of references to

Plaintiff's children, the substance of these Orders does not jeopardize law enforcement

interests, or the privacy of innocent third parties. In addition, the parties have discussed the

substance of these Orders in various submissions. See, e.g., Dkt. No. 157-7; Dkt. No. 143.

Thus, the Court finds that filing these Orders, which are already redacted, would be more

appropriate than allowing them to remain under seal.

          In light of the foregoing, Plaintiff's motion to seal the exhibits associated with his

Motion for Partial Summary Judgement is granted, and Defendants' motion to seal certain

exhibits and redact other exhibits and documents is granted in part and denied in part. W ith

respect to Exhibit K, Defendants must submit to the Court Clerk, within twenty (20) days of

the date of this Decision and Order, a redacted version of this document for public filing,

which will replace the current public record for this exhibit (Dkt. No. 139-12). With respect to

the Warren County Family Court Orders attached as exhibits to Plaintiff's deposition

transcript, Defendants must file these documents, in their redacted form, within twenty (20)

days of the date of this Decision and Order. 22

VI.       CONCLUSION

          ACCORDINGLY, it is hereby

          ORDERED that Plaintiff's Motion for Partial Summary Judgment is DENIED; and it is

further

          ORDERED that Defendants' Motion for Summary Judgment is GRANTED in part and


          22
           Consistent with the aforementioned rulings on sealing, the Court has redacted portions of this
Decision for public filing. A non-redacted version of this Decision has been filed under seal.

                                                       58
DENIED in part as set forth above; and it is further

       ORDERED that Plaintiff's appeal of Magistrate Judge Stewart's Order entered on

August 26, 2020, is DENIED; and it is further

       ORDERED that Plaintiff's appeal of Magistrate Judge Stewart's Order entered on

January 12, 2021, is DENIED; and it is further

       ORDERED that Plaintiff's sealing requests (Dkt. Nos. 135, 136, 142, 145, 149) are

GRANTED in part and DENIED in part as set forth above; and it is further

       ORDERED that Defendants' sealing request (Dkt. No. 157) is GRANTED in part and

DENIED in part as set forth above; and it is further

       ORDERED that Defendants must submit to the Court Clerk, within twenty (20) days of

the date of this Decision and Order, a redacted version of Exhibit K to Defendants' Motion for

Summary Judgment, which will replace the current public record for this exhibit (Dkt. No. 139-

12); and it is further

       ORDERED that Defendants must file, within twenty (20) days of the date of this

Decision and Order, the Warren County Family Court Orders attached as exhibits to

Plaintiff's deposition transcript, in their redacted form; and it is further

       ORDERED that Plaintiff must advise the Court, within twenty (20) days of the date of

this Decision and Order, of any documents publicly filed by Defendants that he believes

contain personal identifiers, and identify such documents by docket and page number.

Unless and until Plaintiff makes such a submission, the arrest records as filed (Dkt. Nos.

139-6 and 139-7) will remain part of the public docket; and it is further

       ORDERED that the Court Clerk shall file, with appropriate restrictions, the sealed


                                                  59
documents in Defendants' Motion for Summary Judgment (Dkt. No. 139); and it is further

       ORDERED that Plaintiff's Fourth Amendment claim against Defendant Raymond will

be scheduled for trial; and it is further

       ORDERED that the Clerk of the Court shall provide plaintiff with copies of the

unpublished decisions cited herein in accordance with the Second Circuit decision in Lebron

v. Sanders, 557 F.3d 76 (2d Cir. 2009) (per curiam); and it is further

       ORDERED that the Clerk serve a copy of this Order upon the parties in accordance

with the Local Rules.

IT IS SO ORDERED.

Dated: June 30, 2021




                                              60
